Citation Nr: 0423464	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  91-50 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period beginning on 
November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
January 1970.  This case comes to Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO rating decision.  
In December 2002, the Board (in pertinent part) granted a 
rating of 30 percent - and no greater - for the veteran's 
PTSD, for the period beginning on November 7, 1996.  In the 
same decision, the Board also denied an initial rating in 
excess of 30 percent for sinusitis and a rating in excess of 
10 percent for PTSD for the period prior to November 7, 1996.  
The veteran appealed all these determinations to the United 
States Court of Appeals for Veterans Claims (CAVC), but a 
January 2004 Joint Motion noted that he was withdrawing the 
appeals concerning the initial rating for sinusitis and the 
rating in excess of 10 percent for PTSD for the period prior 
to November 7, 1996.  

In a January 2004 order, the CAVC vacated that part of the 
December 2002 decision which denied a rating in excess of 30 
percent for PTSD for the period beginning on November 7, 
1996, and remanded this issue for further adjudication.  This 
current remand is part of the Board's response to the CAVC's 
order.  

As the Board noted in its December 2002 decision, the veteran 
has raised claims for service connection for hypertension 
secondary to PTSD, and for a dental condition as secondary to 
sinusitis.  In a March 2003 letter, the veteran has also 
raised claims for service connection for a back disability, 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability allegedly caused by VA surgery, and for a total 
disability rating based on individual unemployability.  These 
matters have not been developed or certified for appeal, and 
are not inextricably intertwined with the issue now before 
the Board on appeal.  They are referred to the RO for 
appropriate action.  


REMAND

To date, the RO has not sent the veteran a letter which 
specifically notifies him about what information and evidence 
not of record is necessary to substantiate his claim for a 
rating in excess of 30 percent for PTSD for the period 
beginning on November 7, 1996, what information and evidence 
VA will seek to provide, and what information and evidence he 
is expected to provide.  This should be done.  

In the January 2004 Joint Remand, the Board was asked to 
reexamine the record and seek any other evidence necessary to 
support its decision.  The veteran last underwent a VA 
psychiatric examination in February 2001 (over three years 
ago).  For the most contemporaneous and accurate information 
about the severity of his PTSD, a new psychiatric examination 
should be scheduled.  The RO should also obtain updated 
psychiatric treatment records before the new examination is 
conducted. 

Accordingly, the appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC for the following 
action.

1.  The RO should send the veteran a 
letter discussing what information and 
evidence not of record is necessary to 
substantiate his claim for a rating in 
excess of 30 percent for PTSD for the 
period beginning on November 7, 1996, 
what information and evidence VA will 
seek to provide, and what information and 
evidence he is expected to provide.  

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, etc.) that have treated 
him for PTSD since April 2002  (the last 
time VA records were associated with the 
claims file).  Provide him with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claim 
will continue without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

3.  Thereafter, arrangements should be 
made for a psychiatric examination to 
determine the nature and extent of  the 
veteran's PTSD.  Send the claims folder 
to the examiner for complete review of 
the record.  Any testing deemed necessary 
should be conducted.  The examiner should 
distinguish the symptoms of the service-
connected PTSD versus those of any 
nonservice-connected psychiatric 
disability.  If it is not possible to 
distinguish the service-connected and 
non-service-connected manifestations, the 
examiner should so state.  The examiner 
should include the Global Assessment of 
Functioning score assignable for the PTSD 
and explain what it represents.

4.  Thereafter, the RO should re-
adjudicate the claim for a rating in 
excess of 30 percent for PTSD for the 
period beginning on November 7, 1996.  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case which contains 
notice of all relevant actions taken on 
his claim, a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the last supplemental statement of the 
case in April 2002), and discussion of 
all pertinent regulations.  Allow an 
appropriate period for response and 
return the case to the Board for further 
appellate review, if in order.
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required by 
the veteran until he receives further notice.

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


